MADDOX, Justice
(dissenting).
I respectfully dissent from the overruling of the State’s application directed toward this Court’s reversal of the Court of Criminal Appeals’ judgment affirming AT.M.’s convictions for sexual abuse in the second degree against Kamatra R. and attempted sexual abuse in the second degree against L.R. I would grant the State’s application and affirm that portion of the Court of Criminal Appeals’ judgment affirming A.T.M.’s convictions for sexual abuse in the second degree and attempted sexual abuse in the second degree.